                           UNITED STATES DISTRICT COURT
                                     FOR THE                               231' OCT 31 AH 9: 22
                               DISTRICT OF VERMONT                                  CLEf-!K

MICHAEL BANDLER,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
               V.                                   )               Case No. 2:18-cv-00128
                                                    )
TOWN OF WOODSTOCK,                                  )
VILLAGE OF WOODSTOCK,                                )
STATE OF VERMONT, and                                )
JOHN DOES 1-300,                                     )
                                                     )
       Defendants.                                   )


                         OPINION AND ORDER
           DENYING PLAINTIFF'S MOTION FOR LEAVE TO AMEND
                               (Doc. 33)
       Plaintiff Michael Bandler brings this action on behalf of himself and all other
similarly situated persons against the Town of Woodstock (the "Town"), the Village of
Woodstock (the "Village"), 1 the State of Vermont (the "State"), and John Doe
Defendants who are "in privy with the named Defendants" (collectively, "Defendants").
(Doc. 9 at 2, ,i 6.) Plaintiff seeks to assert four claims arising out of a traffic citation he
was issued on June 20, 2015 in the Village: (1) the Village ordinance authorizing the
citation is void for vagueness; (2) the relevant speed limit sign in the Village was illegal
and violated Plaintiffs due process rights under the Fourteenth Amendment and the
Vermont Constitution; (3) citations issued pursuant to 23 V.S.A. § 1007 are illegal and
violate Plaintiffs and putative class members' due process rights; and (4) Defendants
Town, Village, and proposed new defendants Philip B. Swanson, Robbie Blish, and
Candace Coburn committed civil rights violations under 42 U.S.C. § 1983 based on the


1
  At times, Plaintiffs proposed Amended Complaint refers to "Woodstock" without
differentiating between the Town and the Village. The court treats this as a collective reference
to them both.
lack of sufficient notice they provided to motorists regarding the legal basis for speeding
violations.
          On March 28, 2019, the court dismissed Plaintiffs Complaint, concluding
Plaintiff lacked standing to pursue his claims. Pending before the court is Plaintiffs
motion for leave to amend. (Doc. 33.) Defendants oppose the motion, arguing that
Plaintiffs proposed amendments are futile because they do not cure the defects in
Plaintiffs initial Complaint.
          Plaintiff is represented by Eric K. Goldwarg, Esq. and P. Scott McGee III, Esq.
The Village and Town are represented by Kaveh S. Shahi, Esq. Vermont Assistant
Attorney General David R. McLean represents the State.
I.        The Allegations of the Proposed Amended Complaint.
          On June 20, 2015, Plaintiff was driving west on U.S. Route 4, a "state highway" as
defined in 19 V.S.A. § 14 and passed through the Town before crossing into the Village
where a sign indicated a posted speed limit of twenty-five miles per hour. A Town police
officer executed a traffic stop of Plaintiffs vehicle for driving over the posted speed
limit. In the course of the stop, the Town police officer issued Plaintiff a citation (the
"Citation") for violating 23 V.S.A. § 1007, which, among other things, authorizes
Vermont municipalities to establish "a speed limit on all or a part of any city, town, or
village highway within [their] jurisdiction[.]" Id. at§ 1007(a)(l). 2 Plaintiff was cited



2
     23 V.S.A. § 1007(a)(l) states:
           (a)(l) The legislative body of a municipality may establish, on the basis of an
           engineering and traffic investigation, a speed limit on all or a part of any city,
           town, or village highway within its jurisdiction, which:
               (A) is not more than 50 miles per hour; however, after considering
               neighborhood character, abutting land use, bicycle and pedestrian use, and
               physical characteristics of the highways, the legislative body of a municipality
               may vote to set the maximum speed limit, without an engineering and traffic
               investigation, at not more than 50 miles per hour nor less than 35 miles per
               hour, on all or a portion of unpaved town highways within its boundaries,
               unless otherwise posted in accordance with the provisions of this section; or
               (B) is not less than 25 miles per hour.
                                                      2
with traveling forty miles per hour in a twenty-five mile per hour zone. The Citation
referenced 23 V.S.A. § 1007 but did not refer to the applicable subsection of that statute
or the Village's speed limit ordinance, 8 W.V.O. § 8221 (the "Ordinance").
       Plaintiff challenged the Citation in the Vermont Judicial Bureau. The hearing
officer found Plaintiff guilty of speeding and entered judgment against him. Plaintiff
appealed that decision to the Vermont Superior Court and demanded a de novo jury trial.
On June 2, 2016, the morning of the jury trial, the Windsor County Deputy State's
Attorney informed the Vermont Superior Court that the State was dismissing the Citation
because of a defect in the Ordinance.
       Plaintiff alleges the Citation's lack of reference to the Ordinance "prevented him
from preparing an adequate defense at the Vermont Judicial Bureau hearing," where he
would have "likely prevailed." (Doc. 33-1 at 9,   ,r 55.)   He further asserts that his "due
process rights were violated by not receiving a citation to the particular subsection and
the applicable Ordinance he was alleged to have violated. Because of this violation of
[his] due process rights, [he] incurred $120 in appellate court fees and countless wasted
hours." Id. at 9-10,     ,r 55.
       At the time the Citation was issued, Plaintiff alleges that the Ordinance provided
in relevant part that:
       (a) No person shall drive a vehicle at any time on any public roadway in the
       Village at a speed in excess of twenty-five miles per hour.
       (b) The Chief of Police shall erect and maintain signs ... giving notice of
       the maximum speed limit established under subsection (a) of this section.


       (d) No person shall drive a vehicle at a speed greater than 35 MPH, on
       Route 4, from the Westerly terminus at the Fire Station, easterly to the
       Village boundary.
Id. at 4-5,   ,r 21.
        Plaintiff asserts that the Ordinance was "defective" because subsection (a)
established a speed limit of twenty-five miles per hour throughout the entire Village,
whereas subsection (d) imposed a speed limit of thirty-five miles per hour on the portion


                                              3
of Route 4 in the Village where Plaintiff was stopped. Id. at 5, ,r 23. He alleges that at
the time he was stopped, he was "traveling at or below 3 5 mph, which is below the 3 5
mph speed limit set forth in subsection (d) of the [O]rdinance," id. at 5, ,r 26, and that
after the Citation was dismissed, the Village struck subsection (d) from the Ordinance.
       Plaintiff further alleges that "[u]pon information and belief, in 2017 alone, 765
traffic tickets were issued in the Town[,]" id. at 6, ,r 32, and that "tens of thousands" of
speeding tickets "were illegally and unconstitutionally issued" by the Town and Village
since the Ordinance was enacted in 1993. (Doc. 33-1 at 6, ,r 35.) On behalf of all
motorists who received citations based on the Ordinance, Plaintiff seeks refunds of their
fines, as well as recovery for the collateral consequences they suffered as a result of the
purportedly illegal citations. He contends that many of the traffics stops may have
created probable cause for investigating police officers to expand the stops into searches,
and that all of the criminal charges grounded on the illegal traffic stops must be vacated.
Plaintiff seeks certification of a class of those individuals who were the subject of
allegedly illegal stops under Fed. R. Civ. P. 23.
       Plaintiff alleges that the Village is liable because it passed the defective
Ordinance, and that the Town is liable because it is part of the Village and its police
officers "likely" issued most of the putative class members' tickets. Id. at 7, ,r 41. He
contends that the State is equally liable "because of its revenue-sharing arrangement with
local municipalities that issue uniform civil violation complaints." Id. at 7, ,r 42. In
addition, Plaintiff asserts that an unnamed group of "John Doe Defendants" are liable to
him and the proposed class members for "continu[ing] to issue traffic tickets that cite to
23 V.S.A. § 1007 but do not reference the particular subsection ... or to the local
ordinance that the motorist is alleged to have violated." Id. at 11, ,r 61.
       In his proposed Amended Complaint, Plaintiff seeks to add four new defendants:
(1) Defendant Philip B. Swanson ("Defendant Swanson"), the Town and Village's
Municipal Manager, whom Plaintiff alleges is liable as a result of his duty to ensure the
validity of the Town and Village ordinances; (2) Defendant Robbie Blish ("Defendant
Blish"), the Town and Village's Chief of Police, who is allegedly liable due to his duty to

                                               4
properly train his officers to enforce valid Town and Village ordinances and properly cite
individuals for violations thereunder; (3) Defendant Candance Coburn ("Defendant
Coburn"), the Town and Village's Treasurer, whose alleged liability stems from her
responsibility to accept revenues for the Town and Village; and (4) Defendant Beth
Pearce ("Defendant Pearce"), the State Treasurer, who is allegedly liable because she,
like Defendant Coburn, "had the responsibility to accept revenues for ... the State of
Vermont ... from legal sources, including, but not limited to, revenues from legally
issued speeding citations." Id. at 8, ,r 45.
II.    Conclusions of Law and Analysis.
       A.      Standard of Review.
       Fed. R. Civ. P. 15(a)(2) provides that "a party may amend its pleading only with
the opposing party's written consent or the court's leave. The court should freely give
leave when justice so requires." Fed. R. Civ. P. 15(a)(2). 3 "The rule in this Circuit has
been to allow a party to amend its pleadings in the absence of a showing by the
nonmovant of prejudice or bad faith." Pasternack v. Shrader, 863 F.3d 162, 174 (2d Cir.
2017) (citation and internal quotation marks omitted); see also Foman v. Davis, 371 U.S.
178, 182 (1962) ("If the underlying facts or circumstances relied upon by a plaintiff may
be a proper subject of relief, he ought to be afforded an opportunity to test his claim on
the merits."). "Generally, a district court has discretion to deny leave for good reason,
including futility, bad faith, undue delay, or undue prejudice to the opposing party."
Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir. 2009) (alteration, citation, and internal
quotation marks omitted).
       "A proposed amendment to a complaint is futile when it 'could not withstand a
motion to dismiss."' Balintulo v. Ford Motor Co., 796 F.3d 160, 164-65 (2d Cir. 2015)


3
  "To the extent a proposed amendment would add new parties, the motion [for leave to amend]
is technically governed by Rule 21, which provides that 'the court may at any time, on just terms,
add or drop a party,' rather than Rule 15(a)." Duling v. Gristede 's Operating Corp., 265 F.R.D.
91, 96 (S.D.N.Y. 2010) (quoting Fed. R. Civ. P. 21). The "same standard of liberality" applies to
a Rule 21 motion as it does to a Rule 15 motion. Id. at 96-97 (quoting FTD Corp. v. Banker's
Tr. Co., 954 F. Supp. 106, 109 (S.D.N.Y 1997)).
                                                5
(quoting Lucente v. Int'l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002)). For this
reason, leave to amend will be denied if the proposed pleading fails to set forth
"sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation marks
omitted). The sufficiency of a plaintiffs complaint is evaluated using a "two-pronged
approach[.]" Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010) (quoting Iqbal, 556
U.S. at 679). First, the court discounts legal conclusions or "[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements[.]" Iqbal, 556
U.S. at 678. Second, the court considers whether the factual allegations, taken as true,
"plausibly give rise to an entitlement to relief." Id. at 679. This second step is fact-
bound and context-specific, requiring the trial court "to draw on its judicial experience
and common sense." Id. The court does not "weigh the evidence" or "evaluate the
likelihood" that a plaintiff will prevail on his or her claims. Christiansen v. Omnicom
Grp., Inc., 852 F.3d 195, 201 (2d Cir. 2017); see also Kardovich v. Pfizer, Inc., 97 F.
Supp. 3d 131, 140 (E.D.N.Y. 2015) ("[I]ssues of fact, credibility, and the weight of the
evidence are not properly considered on a motion to dismiss[.]").
         B.      Whether Leave to Amend Should Be Denied Because Plaintiff "Hedged
                 His Bets" By Waiting to Amend Until After the Court Issued Its
                 Opinion on Defendants' Motions to Dismiss.
         The Town and Village argue that Plaintiff may not "hedge his bet[s]" (Doc. 35 at
1) and cause undue delay by waiting for the court to rule on a motion to dismiss and
amend his Complaint thereafter. 4 They point out that Plaintiff knew the operative facts

4
    See In re Nokia Oyj (Nokia Corp.) Sec. Litig., 423 F. Supp. 2d 364,409 (S.D.N.Y. 2006)
(finding that plaintiffs cannot "'hedge their bets' by holding [new] evidence back in the hopes of
having another bite of the proverbial apple" while waiting for a ruling on a motion to dismiss);
Cinema Vil/. Cinemart, Inc. v. Regal Entm 't Grp., 2016 WL 5719790, at *8 (S.D.N.Y. Sept. 29,
2016) (same). District courts have discretion to find that plaintiffs act in "bad faith" by "waiting
to see how [they] would fare on the prior motion to dismiss" even though the "purportedly 'new'
information was within plaintiffs' knowledge before argument on the motion to dismiss." In re
Merrill Lynch & Co., 273 F. Supp. 2d 351,391 (S.D.N.Y. 2003), ajf'd on other grounds sub.
nom. Lentell v. Merrill Lynch & Co., 396 F.3d 161 (2d Cir. 2005) (quoting Vine v. Beneficial
Fin. Co., 374 F.2d 627, 636-37 (2d Cir. 1967)). Courts find undue delay on this basis when a
plaintiff has amended his or her complaint more than once. See, e.g., In re Nokia Corp., 423 F.
                                                 6
when he filed his initial Complaint and has now added facts that should have been
included previously, such as allegations that he was traveling at or below thirty-five miles
per hour when stopped and that he paid $120 to appeal the decision of the Vermont
Judicial Bureau to the Vermont Superior Court. Plaintiff responds that he did not
withhold facts from his original Complaint but "simply revised his complaint to better
explain to the court and defendants why he has standing to bring the claims and why he
expects to prevail on the merits." (Doc. 36 at 2.) Plaintiff also contends that he has not
caused undue delay because "this litigation is in its infancy." Id. at 3.
       "Mere delay ... absent a showing of bad faith or undue prejudice [] does not
provide a basis for a district court to deny the right to amend." State Teachers Ret. Bd. v.
Fluor Corp., 654 F .2d 843, 856 (2d Cir. 1981 ). In general, "the longer the period of an
unexplained delay, the less will be required of the nonmoving party in terms of a showing
of prejudice." Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993) (citation
omitted). A party is "prejudiced" if the proposed amendments would "(i) require the
opponent to expend significant additional resources to conduct discovery and prepare for
trial; (ii) significantly delay the resolution of the dispute; or (iii) prevent the plaintiff from
bringing a timely action in another jurisdiction." Pasternack, 863 F.3d at 174.
       Where "essentially no discovery has been undertaken," a proposed amended
complaint "would be the first complaint to be considered after the district court decided a
motion to dismiss[,] and it does not appear that there is any allegation of untimeliness
based on a scheduling order[,] ... amendment should not be precluded on the ground of
untimeliness." Id. Here, no discovery has taken place, Plaintiffs proposed Amended
Complaint would be the first complaint to be considered after the court's ruling on
Defendants' motions to dismiss, and Plaintiff sought leave to amend by the court-
imposed deadline. Although Plaintiff may have in some respects "hedged his bets," there
is no evidence that he did so in bad faith or for strategic purposes. The court therefore
does not deny Plaintiff leave to amend on the basis of undue delay.

Supp. 2d at 409 (denying plaintiffs leave to amend "especially after already amending the
[complaint] once").
                                                7
       C.     Whether Plaintiff's Proposed Amended Complaint Establishes
              Standing to Bring Suit.
       Under Article III of the United States Constitution, the jurisdiction of federal
courts is limited to the resolution of"[c]ases" and "[c]ontroversies[.]" U.S. CONST. art.
III, § 2. "A case is properly dismissed for lack of subject matter jurisdiction under Rule
12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate
it." Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). "A plaintiff asserting
subject matter jurisdiction has the burden of proving by a preponderance of the evidence
that it exists." Id. On a motion to dismiss for lack of subject matter jurisdiction, "the
defendant may challenge either the legal or factual sufficiency of the plaintiffs assertion
of jurisdiction, or both." Robinson v. Gov't of Malaysia, 269 F.3d 133, 140 (2d Cir.
2001 ). "In order to ensure that this bedrock case-or-controversy requirement is met,
courts require that plaintiffs establish their standing as the proper parties to bring suit."
Amidax Trading Grp. v. S. WI.FT SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (alteration
and citation omitted).
       To invoke the jurisdiction of the federal courts, Plaintiff "must clearly allege facts
demonstrating each element" of Article III standing. Spokeo, Inc. v. Robins, 136 S. Ct.
1540, 154 7 (2016) (alteration and internal quotation marks omitted). "[T]he irreducible
constitutional minimum of standing contains three elements." Lujan v. Deft. of Wildlife,
504 U.S. 555, 560 (1992). First, the plaintiff must have suffered an "injury in fact-an
invasion of a legally protected interest which is (a) concrete and particularized, ... and
(b) actual or imminent, not conjectural or hypothetical." Id. (citations and internal
quotation marks omitted). "Second, there must be a causal connection between the injury
and the conduct complained of-the injury has to be fairly traceable to the challenged
action of the defendant, and not the result of the independent action of some third party
not before the court." Id. at 560-61 (citations, alterations, and internal quotation marks
omitted). Third, "it must be likely, as opposed to merely speculative, that the injury will
be redressed by a favorable decision." Id. at 561 (citation and internal quotation marks
omitted).

                                               8
       Because "[t]he standing inquiry focuses on whether the plaintiff is the proper party
to bring ... suit," the injury analysis "often turns on the nature and source of the claim
asserted." Raines v. Byrd, 521 U.S. 811, 818 (1997) (citation and internal quotation
marks omitted). "[I]n evaluating whether the alleged injury is concrete and
particularized, [courts] assess whether the injury affect[ s] the plaintiff in a personal and
individual way[.]" Baur v. Veneman, 352 F.3d 625, 632 (2d Cir. 2003) (citation omitted).
"A 'concrete' injury must be 'de facto'; that is, it must actually exist." Spokeo, 136 S. Ct.
at 1548. A plaintiff cannot satisfy the demands of Article III by "alleg[ing] a bare
procedural violation, divorced from any concrete harm[.]" Id. at 1549. "Similarly, to
support standing, the plaintiffs injury must be actual or imminent to ensure that the court
avoids deciding a purely hypothetical case in which the projected harm may ultimately
fail to occur." Baur, 352 F.3d at 632.
       To have standing to bring a class action suit, "with respect to each asserted claim
against each defendant, a plaintiff must always have suffered a distinct and palpable
injury to [him]self." Langan v. Johnson & Johnson Consumer Cos., 897 F.3d 88, 94 (2d
Cir. 2018) (citation and internal quotation marks omitted). "[I]fnone ofthe named
plaintiffs purporting to represent a class establishes the requisite of a case or controversy
with the defendants, none may seek relief on behalf of himself or any other member of
the class." O'Shea v. Littleton, 414 U.S. 488, 494-95 (1974) (footnote omitted); see also
Cent. States Se. & Sw. Areas Health & Welfare Fund v. Merck-Medco Managed Care,
L.L.C., 504 F.3d 229, 241 (2d Cir. 2007) ("[O]ne of the named Plaintiffs is required to
establish standing in order to seek relief on behalf of the entire class."); Denney v.
Deutsche Bank AG, 443 F.3d 253, 264 (2d Cir. 2006) ("[N]o class may be certified that
contains members lacking Article III standing.") (citing cases).
       In support of his proposed Amended Complaint, Plaintiff contends his standing is
established by the following facts:
       [T]he Amended Complaint makes clear that the actual speed limit on the
       subject section of road was 35 mph, yet the posted speed limit was 25 mph.
       [Plaintiffs] cited speed of 40 mph was never adjudicated. By pleading that
       his actual speed [was] less than 3 5 mph, [Plaintiff] alleges that he fully

                                               9
       complied with the actual speed limit. . . . Accepting as true that [Plaintiff]
       traveled below the actual speed limit, he suffered an injury in fact by
       receiving a citation for traveling at a speed that was permitted under the
       applicable Village Ordinance.
(Doc. 36 at 4.)
       Crediting Plaintiffs revised factual allegations as true, the Citation has been
dismissed and the proposed Amended Complaint identifies no harm or damages Plaintiff
continues to suffer as a result of the allegedly illegal traffic stop. Although Plaintiff
asserts he incurred an appellate court filing fee of $120, his further claim that he "wasted
countless hours" is unaccompanied by any authority that would empower the finder of
fact to compensate Plaintiff for this loss of time. See Lujan, 504 U.S. at 561 (holding to
have standing, "it must be likely, as opposed to merely speculative, that the injury will be
redressed by a favorable decision") (citation and internal quotation marks omitted).
       To the extent Plaintiff alleges he suffered an injury-in-fact because he was
required to pay the $120 filing fee in order to appeal the Vermont Judicial Bureau's
decision to the Vermont Superior Court, the Town and Village point to 32 V.S.A.
§ 147l(a), which provides: "There shall be taxed in the bill of costs to the recovering
party in the Supreme and Superior Courts or the Judicial Bureau a fee equal to the entry
fees, the cost of service fees incurred, and the total amount of the certificate of witness
fees paid." In his reply, Plaintiff notes that "it is not clear whether [he] is the 'recovering
party' because the Superior Court did not adjudicate the merits of his appeal." (Doc. 36
at 4.) However, the Vermont Supreme Court decided that issue in State v. Ramsay, 2003
WL 25744779 (Vt. Aug. 1, 2003), in an unpublished Entry Order.
       In Ramsay, the defendant appealed his conviction in the Vermont Judicial Bureau
asserting that his traffic citation was unconstitutional. The Orange County Deputy
State's Attorney dismissed the charge against the defendant, and the defendant thereafter
sought a refund of his filing fee under 32 V.S.A. § 1471. The district court denied the
request without an opinion. The defendant appealed to the Vermont Supreme Court,
arguing "that 32 V.S.A. § 1471 and federal due process requirements compel the court to
tax the prevailing party's costs against the opposing party." Id. at * 1. The State advised

                                              10
the Vermont Supreme Court that it "would not be filing an opposing brief because it
agreed with Ramsay's analysis." Id. Citing§ 1471 and Vt. R. Civ. P. 54(d)(l), 5 the
Vermont Supreme Court held that "[c]onsidering the explicit statutory basis grounding
[the defendant]'s claim," the case must reversed and remanded to the district court "for
consideration of Ramsay's claim in light of the State's concession." Ramsay, 2003 WL
25744779, at *2.
       Under 32 V.S.A. § 1471, Vt. R. Civ. P. 54(d)(l), and State v. Ramsay, Plaintiff
could have obtained reimbursement of his $120 filing fee in the Vermont Superior Court
after his case was dismissed because he was the prevailing party. His failure to do so
negates his standing because a self-inflicted harm is not a de facto injury, see Nat. Res.
Def Council, Inc. v. US. Food & Drug Admin., 710 F.3d 71, 85 (2d Cir. 2013) ("[A]
plaintiff may not establish injury for standing purposes based on a 'self-inflicted'
injury"), where a plaintiff can recover a filing fee through "easy means" but "declined the
opportunity." Taylor v. Fed. Aviation Admin., 2019 WL 3767512, at *4 (D.D.C. Aug. 9,
2019) (holding that loss of $5 .00 registration fee that plaintiff could have easily recovered
from the Federal Aviation Administration did not establish standing) (citation omitted).
"As the [Plaintiff] has chosen to remain in the lurch, [he] cannot demonstrate an injury
sufficient to confer standing." Nat'! Family Planning & Reprod. Health Ass 'n, Inc. v.
Gonzales, 468 F.3d 826, 831 (D.C. Cir. 2006) (emphasis in original); see also Nat. Res.
Def Council, Inc., 710 F.3d at 85 ("An injury is self-inflicted so as to defeat the
causation necessary to establish standing ... 'if the injury is so completely due to the
plaintiffs own fault as to break the causal chain.'") (alteration omitted) (quoting St.
Pierre v. Dyer, 208 F.3d 394, 402 (2d Cir. 2000)). Based on the filing fee alone,
Plaintiffs injury is not an injury-in-fact traceable to each Defendant. See Lujan, 504 U.S.
at 560-61 (ruling that standing requires "the injury ... to be fairly traceable to the


5
  Vt. R. Civ. P. 54(d)(l) states: "Costs other than attorneys' fees shall be allowed as of course to
the prevailing party, as provided by statute and by these rules, unless the court otherwise
specifically directs. Costs shall be taxed against the State of Vermont only to the extent
permitted by law."
                                                 11
challenged action of the defendant, and not the result of the independent action of some
third party not before the court") ( citations, alterations, and internal quotation marks
omitted).
       To the extent Plaintiff grounds his standing on a due process violation, "[a]
procedural due process claim requires proof of two elements: '(1) the existence ofa
property or liberty interest that was deprived and (2) deprivation of that interest without
due process."' Cyr v. Addison Rutland Supervisory Union, 955 F. Supp. 2d 290,295 (D.
Vt. 2013) (quoting Bryant v. NY State Educ. Dep't, 692 F.3d 202,218 (2d Cir. 2012)).
The only property interest that Plaintiff alleges he was deprived of is the $120 filing fee.
He does not plausibly allege that he was deprived of that filing fee without due process
because he concedes he obtained a decision from the Vermont Judicial Bureau as well as
appellate review, resulting in the dismissal of the Citation. He identifies no other process
that was due. See Edelman v. NY State Dep't ofMotor Vehicles, 1997 WL 1068704, at
*2 (E.D.N.Y. Sept. 5, 1997) ("Plaintiffs own allegations, as set forth in the complaint,
make clear that he had a full and fair opportunity to be heard."). Plaintiffs claim that he
could not prepare an adequate defense in the Vermont Judicial Bureau because of the
Citation's vagueness fails for different reasons.
       The Citation referenced 23 V.S.A. § 1007, which provides: "[t]he legislative body
of a municipality may establish ... a speed limit on all or a part of any city, town, or
village highway within its jurisdiction[.]" In this manner, the statute advised Plaintiff
that he could be charged with violating a speed limit set by a municipality. The Citation
itself referenced the alleged posted speed limit; Plaintiffs alleged speed in that zone; the
date, time, and location of the traffic stop; the statute Plaintiff allegedly violated; the
identity of the police officer who issued the ticket; and the officer's narrative of the
events. Plaintiff does not plausibly allege that this information was insufficient to
formulate a defense. See Sira v. Morton, 380 F.3d 57, 73 (2d Cir. 2004) ("We have
frequently upheld indictments that do little more than track the language of the statute
charged ... when they also state, at least approximately, the time and place of the alleged
crime.") (citation and alterations omitted); Knutson v. Vill. ofLakemoor, 932 F .3d 572,

                                               12
576 (7th Cir. 2019) (holding that the reference in notices for failing to stop for a red light
to the parallel session law of a town ordinance, without citing to the specific subsection
of a town's municipal code, did not violate plaintiffs' due process rights because "[t]hey
received a written notice of each violation, which included a description ... of the
violation as well as the time, date, and location where it occurred," and "[t]hey also had
an opportunity to contest the violation"). Plaintiff has therefore failed to plausibly allege
he was denied a constitutional right because of the vagueness of either the Ordinance or
the Citation. See Isler v. NM Activities Ass 'n, 2013 WL 12328907, at *3 (D.N.M. Sept.
25, 2013) ("Plaintiffs ability to raise his vagueness claim ... is compromised by his
inability to establish ... an 'injury in fact.' Specifically, Plaintiff has not set forth
specific facts that, if proved, would establish that he suffered an invasion of a legally
protected interest as a result of the vagueness of the Bylaw.").
       To the extent Plaintiff asserts he has standing against the Town, Village, and John
Doe Defendants because they "continue to issue traffic tickets that cite to 23 V.S.A.
§ 1007 but do not reference the particular subsection of§ 1007 or to the local ordinance
that the motorist is alleged to have violated[,]" (Doc. 33-1 at 11, 1 61 ), Plaintiff cannot
rely on harms inflicted on third parties not before the court. See Kowalski v. Tesmer, 543
U.S. 125, 129 (2004) ("[A] party 'generally must assert his own legal rights and interests,
and cannot rest his claim to relief on the legal rights or interests of third parties.'")
(quoting Warth v. Seldin, 422 U.S. 490,499 (1975)); Singleton v. Wulff, 428 U.S. 106,
114 (1976) ("Ordinarily, one may not claim standing in this Court to vindicate the
constitutional rights of some third party.") (citation omitted). He does not claim that the
two exceptions to this rule-"whether the party asserting the right has a 'close'
relationship with the person who possess the right" and "whether there is a 'hindrance' to
the possessor's ability to protect his own interests"-apply in this case. Kowalski, 543
U.S. at 130. 6


6
  See Kowalski v. Tesmer, 543 U.S. 125, 130-32 (2004) (holding attorneys lacked standing to
represent an unknown class of criminal defendants challenging the constitutionality of a
Michigan statute prohibiting the appointment of appellate counsel, where the attorneys did not
                                               13
       Plaintiff's requests for declaratory and injunctive relief do not constitute separate
claims because "[ d]eclaratory judgments and injunctions are remedies, not causes of
action." Chiste v. Hotels.com L.P., 756 F. Supp. 2d 382, 406 (S.D.N.Y. 2010); see also
Nat'l Union Fire Ins. Co. ofPittsburgh, Pa. v. Karp, 108 F.3d 17, 21 (2d Cir. 1997)
("The [Declaratory Judgment Act] is procedural in nature, and merely offers an
additional remedy to litigants.") (emphasis in original). In any event, "[a] plaintiff
seeking injunctive or declaratory relief cannot rely on past injury to satisfy the injury
requirement but must show a likelihood that he or she will be injured in the future."
Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 344 (2d Cir. 1998). In other words,
Plaintiff "must carry the burden of establishing that 'he has sustained or is immediately in
danger of sustaining some direct injury as the result of the challenged official conduct."'
Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004) (quoting City ofL.A. v. Lyons, 461
U.S. 95, 101-02 (1983)). In light of Plaintiff's concession that the Ordinance has been
revised, the possibility of an illegal citation thereunder has been foreclosed. Although
Plaintiff conjectures that law enforcement may continue to rely on the previous version of
the Ordinance or similar ordinances in other towns, this is "too speculative for Article III
purposes." Lujan, 504 U.S. at 564 n.2; see also Whitmore v. Arkansas, 495 U.S. 149, 158
(1990) ("Allegations of possible future injury do not satisfy the requirements of Art. III.
A threatened injury must be 'certainly impending' to constitute injury in fact.") (citation
omitted); Clapper v. Amnesty Int'l USA, 568 U.S. 398, 414 (2013) ("We decline to
abandon our usual reluctance to endorse standing theories that rest on speculation about
the decisions of independent actors."); Hunt v. City ofL.A., 601 F. Supp. 2d 1158, 1167
(C.D. Cal. 2009) (holding in suit challenging statute as void for vagueness that "[b]ecause
both of the challenged statutes ha[ve] been superseded, Plaintiffs' claims for injunctive
relief are moot").




have an existing relationship with the proposed class of clients, and lack of representation in
challenging the constitutionality of the scheme was not "the type of hindrance necessary to allow
another to assert the indigent defendants' rights").
                                               14
       Finally, this case appears to be moot in light of the revision to the Ordinance.
"The voluntary cessation of allegedly illegal activities will usually render a case
moot . . . . Here, there is no reason to think that, having completely revised its
regulations through proper procedures, the Town has any intention of returning to the
prior regulatory regime." Granite State Outdoor Advert., Inc. v. Town of Orange, Conn.,
303 F.3d 450, 451-52 (2d Cir. 2002); see also Murphy v. Hunt, 455 U.S. 478, 481 (1982)
("[A] case becomes moot when the issues presented are no longer 'live[.]"') (citation and
internal quotation marks omitted); Native Vilt. ofNoatak v. Blatchford, 38 F.3d 1505,
1510 (9th Cir. 1994) (noting in suit claiming law was void for vagueness, "[ a]s a general
rule, if a challenged law is repealed or expires, the case becomes moot").
       For the reasons stated above, Plaintiff has not established that he suffered a
concrete, actual, or imminent injury traceable to Defendants for which the court can
provide redress. He therefore does not have standing to assert his claims. He also does
not have standing to bring claims on behalf of a class. See O'Shea, 414 U.S. at 495
(holding that named plaintiffs lacked standing to bring class claims for injunctive relief,
even though some had previously "suffered from the alleged unconstitutional practices,"
because "[p ]ast exposure to illegal conduct does not in itself show a present case or
controversy regarding injunctive relief' and thus "[n]one of the named plaintiffs is
identified as himself having suffered any injury in the manner specified" in the
complaint). On this basis alone, Plaintiffs motion for leave to amend must be DENIED.
To facilitate appellate review, the court examines Plaintiffs remaining proposed
amendments.
       D.     Whether Plaintiff May Amend the Complaint to Add State Treasurer
              Beth Pearce as an Individual Defendant.
       Plaintiff proposes to amend his Complaint to include Defendant Pearce, alleging
that she is liable "in [her] official capacit[y] and upon information and belief' for causing
injury to Plaintiff because she "had the responsibility to accept revenues for ... the State
of Vermont ... from legal sources, including, but not limited to, revenues from legally



                                              15
issued speeding citations." (Doc. 33-1 at 8, ,r 45.) Plaintiff asserts that Defendant Pearce
"profited from illegal fines and must disgorge said profits[.]" Id. at 8, ,r 46.
       Accepting as true that Defendant Pearce has a responsibility to collect revenues
from legal sources, Plaintiff fails to state a plausible claim for relief against her. Because
the Citation was dismissed, Defendant Pearce did not accept revenues from any illegal
source, and thus could not have profited from Plaintiffs payment of an illegal fine. 7
Plaintiff must allege enough facts to "nudge[] [his] claims across the line from
conceivable to plausible." Bell At!. Corp. v. Twombly, 550 U.S. 554, 570 (2007).
"Draw[ing] on ... judicial experience and common sense," the factual allegations as pied
in the proposed Amended Complaint do not plausibly allege that Defendant Pearce
engaged in any wrongdoing and thus cannot "plausibly give rise to an entitlement to
relief." Iqbal, 556 U.S. at 679; see also Lucente, 310 F.3d at 258 ("An amendment to a
pleading is futile if the proposed claim could not withstand a motion to dismiss pursuant
to Fed. R. Civ. P. 12(b)(6).").
       E.      Whether Plaintiff May Amend the Complaint to Add the Remaining
               Individual Defendants.
       In addition to Defendant Pearce, Plaintiff moves to amend his Complaint to add
three Town and Village employees: Defendant Swanson, Defendant Blish, and Defendant
Coburn, alleging under 42 U.S.C. § 1983 that these Town and Village employees
engaged in constitutional violations by illegally ticketing motorists, accepting illegal
revenues from the tickets, and by issuing tickets that do not adequately reference the
applicable statutory subsection or local ordinance. More specifically, Plaintiff alleges
that Defendant Swanson failed to ensure that the Town and Village's ordinances were
valid; that Defendant Blish failed to adequately train officers to enforce valid ordinances;


7
  Even if Plaintiff were able to satisfy the injury-in-fact requirement, the dismissal of the Citation
also renders Plaintiff unable to "fairly trace[]" any of his injuries to Defendant Pearce's
purported misconduct, depriving him of standing. See Lujan v. Deft. of Wildlife, 504 U.S. 555,
560 (1992) (alteration and citation omitted); cf Hu v. City of NY, 927 F.3d 81, 89 (2d Cir. 2019)
(finding plaintiffs' iajuries were fairly traceable to defendants' alleged actions where "the
Amended Complaint supplements [] general allegations of harm with specific instances where
the defendants' enforcement activities [injured] the plaintiffs").
                                                  16
and that Defendant Coburn failed to accept revenues for the Town and Village from
"legal sources." (Doc. 33-1 at 8, ,i 45.)
       Because the Citation was dismissed, and Plaintiffs loss of the $120 filing fee was
a self-inflicted injury, he cannot recover from the Town and Village's employees. The
proposed addition of Defendants Swanson, Blish, and Coburn is thus futile. See, e.g.,
US. Underwriters Ins. Co. v. Ziering, 2010 WL 3419666, at *4 (E.D.N.Y. Aug. 27,
2010) ("An amendment to the pleadings may be deemed futile if, even once the proposed
amendment is granted, the plaintiff would lack standing to bring the claim."); Dep't of
Econ. Dev. v. Arthur Andersen & Co. (US.A.}, 739 F. Supp. 804, 807 (S.D.N.Y. 1990)
( denying leave to amend the Complaint to replead a specific claim on ground of futility
where plaintiffs lacked standing). Plaintiffs desire to bring his claims on behalf of a
class does not cure that defect. See Zeigler v. New York, 948 F. Supp. 2d 271, 285
(N.D.N.Y. 2013) (holding that a plaintiff could not bring § 1983 claims on behalf of a
class where the amended complaint was "devoid of any actual or threatened injury to [the
plaintiff] that is traceable to the alleged unlawful conduct" of a proposed defendant and
because the plaintiff "cannot seek redress for injuries done to others").
       F.     Whether Recovery of the $120 Filing Fee from the State Is Barred by
              Sovereign Immunity.
       The State seeks denial of Plaintiffs motion for leave to amend on the further
ground that Plaintiffs claim for return of the $120 filing fee against the State is barred by
sovereign immunity. "Under the doctrine of sovereign immunity, claims against the State
are barred unless immunity is expressly waived by statute." Kane v. Lamothe, 2007 VT
91, ,i 6, 182 Vt. 241, 244, 936 A.2d 1303, 1306 (citation and internal quotation marks
omitted). Vermont has consented to a limited waiver of its sovereign immunity through
the State of Vermont Torts Claims Act ("VTCA"), 12 V.S.A. § 5601(a):
       The State of Vermont shall be liable for injury to persons or property or
       loss of life caused by the negligent or wrongful act or omission of an
       employee of the State while acting within the scope of employment, under
       the same circumstances, in the same manner, and to the same extent as a
       private person would be liable to the claimant except that the claimant shall


                                             17
       not have the right to levy execution on any property of the State to satisfy
       any judgment.
12 V.S.A. § 5601(a).
       Although Plaintiff asserts that Defendant Pearce committed a wrongful act by
collecting fines from illegal traffic citations, the VTCA specifically exempts "[a]ny claim
for damages caused by the fiscal operations of any State officer or department" from its
waiver of sovereign immunity. See 12 V.S.A. § 5601(e)(4). Moreover, the issuing of
traffic citations and the collection of fees are government functions for which the State
has not waived its sovereign immunity. See Noble v. Office of Child Support, 721 A.2d
121, 124 (Vt. 1998) (holding state child protective agency enforcement actions "are
broadly discretionary, and serve a variety of state policies and interests wholly apart from
the collection of debts," rendering the agency's duties "uniquely governmental")
(emphasis in original); Sabia v. State, 669 A.2d 1187, 1191 (Vt. 1995) ("[T]he State
remains immune for governmental functions for which no private analog exists.")
(citation omitted); cf Sutton v. Vt. Reg'/ Ctr., 2019 VT 71,, 41, 2019 WL 4892199, at *9
(Vt. Oct. 4, 2019) (holding that plaintiffs claim against a government agency has a
private analog where it "is emphatically not a claim against [the agency] for negligent
enforcement of state laws or regulations within its purview") (emphasis in original).
Against this backdrop, Plaintiff does not plausibly allege that he may recover from the
State for fines Defendant Pearce may have collected from parties not before the court. 8




8
 Congress did not abrogate all aspects of state sovereign immunity through its enactment of 42
U.S.C. § 1983. See Quern v. Jordan, 440 U.S. 332, 345 (1979) ("§ 1983 does not explicitly and
by clear language indicate on its face an intent to sweep away the immunity of the States[.]"). In
addition,'" [n ]either a state nor its officials acting in their official capacities are 'persons' under
§ 1983."' Huminski v. Corsones, 396 F.3d 53, 70 (2d Cir. 2005) (quoting Will v. Mich. Dep 't of
State Police, 491 U.S. 58, 71 (1989)).
                                                   18
                                   CONCLUSION
      For the foregoing reasons, the court DENIES Plaintiffs motion for leave to amend
because Plaintiffs proposed amendments are futile. (Doc. 33.)
SO ORDERED.                                                     /-
      Dated at Burlington, in the District of Vermont, this£ day of October, 2019.


                                                  ~
                                               Christina Reiss, District Judge
                                               United States District Court




                                          19
